Exhibit 10.05
Symantec Corporation
Deferred Compensation Plan
Symantec Corporation Deferred Compensation Plan
Restated and Amended January 1, 2010
Adopted December 15, 2009
Effective with respect to amounts
deferred on or after January 1, 2005

 



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan
TABLE OF CONTENTS

                              Page   ARTICLE 1  
Definitions
    1          
 
        ARTICLE 2  
Selection, Enrollment, Eligibility
    7          
 
          2.1    
Selection by Committee
    7     2.2    
Enrollment and Eligibility Requirements; Commencement of Participation
    7          
 
        ARTICLE 3  
Deferral Commitments/Amounts/Vesting/Crediting/Taxes
    8          
 
          3.1    
Maximum Deferral
    8     3.2    
Timing of Deferral Elections; Effect of Election Form
    8     3.3    
Withholding and Crediting of Annual Deferral Amounts
    8     3.4    
Vesting
    8     3.5    
Crediting/Debiting of Account Balances
    8     3.6    
FICA and Other Taxes
    8          
 
        ARTICLE 4  
Scheduled Distribution; Unforeseeable Emergencies
    8          
 
          4.1    
Scheduled Distributions
    8     4.2    
Postponing Scheduled Distributions
    8     4.3    
Other Benefits Take Precedence Over Scheduled Distributions
    8     4.4    
Unforeseeable Emergencies
    8          
 
        ARTICLE 5  
Change In Control Benefit
    8          
 
          5.1    
Change in Control Benefit
    8     5.2    
Payment of Change in Control Benefit
    8          
 
        ARTICLE 6  
Retirement and Five Plus Benefit
    8          
 
          6.1    
Retirement Benefit
    8     6.2    
Five Plus Benefit
    8     6.3    
Payment of Retirement and Five Plus Benefit
    8          
 
        ARTICLE 7  
Termination Benefit
    8          
 
          7.1    
Termination Benefit
    8     7.2    
Payment of Termination Benefit
    8          
 
        ARTICLE 8  
Disability Benefit
    8          
 
          8.1    
Disability Benefit
    8     8.2    
Payment of Disability Benefit
    8          
 
        ARTICLE 9  
Death Benefit
    8  

-i-



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

                              Page     9.1    
Death Benefit
    8     9.2    
Payment of Death Benefit
    8          
 
        ARTICLE 10  
Beneficiary Designation
    8          
 
          10.1    
Beneficiary
    8     10.2    
Beneficiary Designation; Change; Spousal Consent
    8     10.3    
Acknowledgement
    8     10.4    
No Beneficiary Designation
    8     10.5    
Doubt as to Beneficiary
    8     10.6    
Discharge of Obligations
    8          
 
        ARTICLE 11  
Leave of Absence
    8          
 
          11.1    
Paid Leave of Absence
    8     11.2    
Unpaid Leave of Absence
    8          
 
        ARTICLE 12  
Termination of Plan, Amendment or Modification
    8          
 
          12.1    
Termination of Plan
    8     12.2    
Amendment
    8     12.3    
Election Form
    8     12.4    
Effect of Payment
    8          
 
        ARTICLE 13  
Administration
    8          
 
          13.1    
Committee Duties
    8     13.2    
Administration Upon Change In Control
    8     13.3    
Agents
    8     13.4    
Binding Effect of Decisions
    8     13.5    
Indemnity of Committee
    8     13.6    
Employer Information
    8          
 
        ARTICLE 14  
Other Benefits and Agreements
    8          
 
          14.1    
Coordination with Other Benefits
    8          
 
        ARTICLE 15  
Claims Procedures
    8          
 
          15.1    
Presentation of Claim
    8     15.2    
Notification of Decision
    8     15.3    
Review of a Denied Claim
    8     15.4    
Decision on Review
    8     15.5    
Legal Action
    8          
 
        ARTICLE 16  
Trust
    8  

-ii-



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

                              Page     16.1    
Establishment of the Trust
    8     16.2    
Interrelationship of the Plan and the Trust
    8     16.3    
Distributions From the Trust
    8          
 
        ARTICLE 17  
Miscellaneous
    8          
 
          17.1    
Compliance with 409A
    8     17.2    
Status of the Plan
    8     17.3    
Unsecured General Creditor
    8     17.4    
Employer’s Liability
    8     17.5    
Nonassignability
    8     17.6    
Not a Contract of Employment
    8     17.7    
Furnishing Information
    8     17.8    
Terms
    8     17.9    
Captions
    8     17.10    
Governing Law
    8     17.11    
Notice
    8     17.12    
Successors
    8     17.13    
Spouse’s Interest
    8     17.14    
Validity
    8     17.15    
Incompetent
    8     17.16    
Domestic Relations Orders
    8     17.17    
Distribution in the Event of Income Inclusion Under Code Section 409A
    8     17.18    
Deduction Limitation on Benefit Payments
    8     17.19    
Lost Participants or Beneficiaries
    8          
 
        APPENDIX A  
LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS
    8  

-iii-



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan
Purpose
     The purpose of this Plan is to provide specified benefits to a select group
of management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Symantec
Corporation, a Delaware corporation. This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.
     The terms of this Plan shall govern all amounts deferred on or after
January 1, 2005. All amounts deferred prior to January 1, 2005, under the
Symantec Corporation Deferred Compensation Plan originally adopted November 7,
1996, as amended (“Frozen Plan”), shall continue to be governed by the terms of
the Frozen Plan and will be held in a Participant’s Grandfathered Accounts. This
Plan as restated and amended effective January 1, 2010, is intended to comply
with all applicable law, including Code Section 409A and related Treasury
guidance and Regulations, and shall be operated and interpreted in accordance
with this intention. In order to transition to the requirements of Code
Section 409A and related Treasury Regulations, the Committee may make available
to Participants certain transition relief provided under Notices 2006-79 and
2007-86, as described more fully in Appendix A of this Plan.
ARTICLE 1
Definitions
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of the Participant’s Annual
Accounts. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan. The Account Balance shall segregate the Grandfathered Accounts from
the deferrals made after December 31, 2004, for bookkeeping purposes, and the
portion of the Account Balance attributable to Grandfathered Accounts shall be
distributed in accordance with the terms of the Frozen Plan.   1.2   “Annual
Account” shall mean, with respect to a Participant, an entry on the records of
the Employer equal to the sum of (a) the Participant’s Annual Deferral Amount,
if any, for any one Plan Year, plus (b) amounts credited or debited to such
amounts pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.   1.3   “Annual Deferral Amount”
shall mean that portion of a Participant’s Base Salary, Bonus and Commissions
that a Participant defers in accordance with Article 3 for any one Plan Year,
without regard to whether such amounts are withheld and credited during such
Plan Year.   1.4   “Annual Installment Method” shall mean the method used to
determine the amount of each payment due to a Participant who has elected to
receive a benefit over a period of years in accordance with the applicable
provisions of the Plan. The amount of each annual payment due

1



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

    to the Participant shall be calculated by multiplying the balance of the
Participant’s benefit by a fraction, the numerator of which is one and the
denominator of which is the remaining number of annual payments due to the
Participant. The amount of the first annual payment shall be calculated as of
the close of business on or around the Participant’s Benefit Distribution Date,
and the amount of each subsequent annual payment shall be calculated on or
around each anniversary of such Benefit Distribution Date. For purposes of this
Plan, the right to receive a benefit payment in annual installments shall be
treated as the entitlement to a single payment.   1.5   “Base Salary” shall mean
the annual cash compensation relating to services performed during any calendar
year, including wages, overtime, bonuses, commissions, tips and other
compensation reported on Form W-2, excluding stock options, relocation expenses,
incentive payments, non-monetary awards, fringe benefits and allowances that are
paid to a Participant for employment services rendered (whether or not such
allowances are included in the Employee’s gross income), and that are treated by
the Employer as Base Salary for purposes of the Plan. Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or nonqualified plans of the
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by the Employer; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee.   1.6   “Beneficiary” shall mean one or more persons, trusts, estates
or other entities, designated in accordance with Article 10, that are entitled
to receive benefits under this Plan upon the death of a Participant.   1.7  
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee, which may be electronic in format, that a Participant
completes, signs and returns to the Committee to designate one or more
Beneficiaries.   1.8   “Benefit Distribution Date” shall mean the date upon
which all or an objectively determinable portion of a Participant’s vested
benefits will become eligible for distribution. Except as otherwise provided in
the Plan, a Participant’s Benefit Distribution Date shall be determined based on
the earliest to occur of an event or scheduled date set forth in Articles 4
through 9, as applicable.   1.9   “Board” shall mean the board of directors of
the Company.   1.10   “Bonus” shall mean any compensation, annual or long-term
incentive amounts, or variable pay, in addition to Base Salary and Commissions,
earned by a Participant under the Employer’s annual bonus, variable pay and/or
cash incentive plans.   1.11   “Change in Control” shall mean the occurrence of
a “change in the ownership,” a “change in the effective control” or a “change in
the ownership of a substantial portion of the assets” of the Company, as
determined in accordance with this Section.       In determining whether an
event shall be considered a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company, the following provisions shall apply:

2



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



  (a)   A “change in the ownership” of the Company shall occur on the date on
which any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, as determined in accordance with
Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is considered either to own
more than 50% of the total fair market value or total voting power of the stock
of the Company, or to have effective control of the Company within the meaning
of part (b) of this Section, and such person or group acquires additional stock
of the Company, the acquisition of additional stock by such person or group
shall not be considered to cause a “change in the ownership” of the Company.    
(b)   A “change in the effective control” of the Company shall occur on either
of the following dates:

  (i)   The date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 30% or more of the total voting power of the stock of the
Company, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). If a
person or group is considered to possess 30% or more of the total voting power
of the stock of the Company, and such person or group acquires additional stock
of the Company, the acquisition of additional stock by such person or group
shall not be considered to cause a “change in the effective control” of the
Company; or     (ii)   The date on which a majority of the members of the
Company’s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). In determining
whether the event described in the preceding sentence has occurred, the
applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for
which no other corporation is a majority shareholder.

  (c)   A “change in the ownership of a substantial portion of the assets” of
the Company shall occur on the date on which any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of assets shall not
be treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the transferor corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii)(B).

1.12   “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

3



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



1.13   “Commissions” shall mean the cash commissions earned by a Participant
during a Plan Year or the Employer’s Fiscal Year, as determined in accordance
with Code Section 409A and related Treasury Regulations.   1.14   “Committee”
shall mean the committee described in Article 13.   1.15   “Company” shall mean
Symantec Corporation, a Delaware corporation, and any successor to all or
substantially all of the Company’s assets or business.   1.16   “Director” shall
mean any member of the board of directors of any Employer.   1.17   “Disability”
or “Disabled” shall mean that a Participant is either (a) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Employer. For purposes of this Plan, a Participant shall be deemed
Disabled if determined to be totally disabled by the Social Security
Administration. A Participant shall also be deemed Disabled if determined to be
disabled in accordance with the applicable disability insurance program of the
Employer, provided that the definition of “disability” applied under such
disability insurance program complies with the requirements of this Section.  
1.18   “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs, transmits, authorizes and returns
to the Committee, which may be in electronic format, to make an election under
the Plan and shall evidence the terms of the Plan. Unless otherwise provided in
this Plan herein or determined by the Committee, the most recent Election Form
accepted with respect to a Participant shall supersede any prior Election Forms
for such Participant with respect to future deferrals.   1.19   “Employee” shall
mean a person who is an employee of an Employer.   1.20   “Employer” shall mean
the Company and/or any of its subsidiaries that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor. For purposes
of determining whether a Participant has experienced a Separation from Service,
“Employer” shall be defined consistent with Treas. Reg. § 1.409A-1(h)(3).   1.21
  “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.   1.22   “Fiscal Year” shall mean the fiscal
year of the Company, as may be changed from time to time.   1.23  
“Grandfathered Account(s)” shall mean amounts deferred (including earnings
thereon) that were earned and vested prior to January 1, 2005 and that are not
intended to be subject to Code Section 409A in accordance with Treas. Reg. §
1.409A-6(a)(2). Such amounts are accounted for separate and apart from a
Participant’s Account Balance and are governed by the terms of the Frozen Plan.

4



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



1.24   “401(k) Plan” shall mean a plan qualified under Code Section 401(a) that
contains a cash or deferral arrangement described in Code Section 401(k),
adopted by the Employer, as it may be amended from time to time, or any
successor thereto.   1.25   “Participant” shall mean any Employee (a) who is
eligible to participate in the Plan, and (b) whose executed Election Form and
Beneficiary Designation Form are accepted by the Committee.   1.26  
“Performance-Based Compensation” shall mean compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).   1.27   “Plan” shall mean the
Symantec Corporation Deferred Compensation Plan, which shall govern amounts
deferred on or after January 1, 2005, and which, as restated and amended as of
January 1, 2008, is evidenced by this instrument, as it may be amended from time
to time, and by any other documents that together with this instrument define a
Participant’s rights to amounts credited to his or her Account Balance.   1.28  
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.   1.29   “Retirement,”
“Retire(s)” or “Retired” shall mean a Separation from Service on or after the
attainment of age 65.   1.30   “Separation from Service” shall mean a
termination of services provided by a Participant to the Employer, whether
voluntarily or involuntarily, other than by reason of death or Disability, as
determined by the Committee in accordance with Treas. Reg. §1.409A-1(h). In
determining whether a Participant has experienced a Separation from Service, the
following provisions shall apply:

  (a)   For a Participant who provides services to the Employer as an Employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with the Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and the Employer reasonably anticipate that either
(i) no further services will be performed for the Employer after a certain date,
or (ii) that the level of bona fide services the Participant will perform for
the Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).         If a
Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or

5



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

      other bona fide leave of absence exceeds 6 months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship shall be considered to be terminated for purposes of
this Plan as of the first day immediately following the end of such 6-month
period. In applying the provisions of this paragraph, a leave of absence shall
be considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

  (b)   For a Participant who provides services to the Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for the Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
the Employer.     (c)   For a Participant who provides services to the Employer
as both an Employee and an independent contractor, a Separation from Service
generally shall not occur until the Participant has ceased providing services
for the Employer as both as an Employee and as an independent contractor, as
determined in accordance with the provisions set forth in parts (a) and (b) of
this Section, respectively. Similarly, if a Participant either (i) ceases
providing services for the Employer as an independent contractor and begins
providing services for the Employer as an Employee, or (ii) ceases providing
services for the Employer as an Employee and begins providing services for the
Employer as an independent contractor, the Participant will not be considered to
have experienced a Separation from Service until the Participant has ceased
providing services for the Employer in both capacities, as determined in
accordance with the applicable provisions set forth in parts (a) and (b) of this
Section.         Notwithstanding the foregoing provisions in this part (c), if a
Participant provides services for the Employer as both an Employee and as a
Director, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services
provided by such Participant as a Director shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
an Employee.

1.31   “Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:

  (a)   The Committee’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the elective special timing rules provided in Treas. Reg.

6



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

      §1.415(c)-2(e), and (iii) any of the elective special rules provided in
Treas. Reg. §1.415(c)-2(g); and     (b)   Each Participant who is among the
individuals identified as a “key employee” in accordance with part (a) of this
Section shall be treated as a Specified Employee for purposes of this Plan if
such Participant experiences a Separation from Service during the 12-month
period that begins on the April 1st following the applicable identification
date.

1.32   “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.   1.33   “Unforeseeable Emergency” shall mean a
severe financial hardship of the Participant resulting from (a) an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary or the Participant’s dependent (as defined in Code Section 152
without regard to paragraphs (b)(1), (b)(2) and (d)(1)(B) thereof), (b) a loss
of the Participant’s property due to casualty, or (c) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined by the Committee based
on the relevant facts and circumstances in accordance with Treas. Reg.
Section 1.409A-3(i)(3).   1.34   “Years of Service” shall mean the total number
of full years in which a Participant has been employed by the Employer. For
purposes of this definition, a year of employment shall be a 365 day period (or
366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. A partial year
of employment shall not be treated as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to a
select group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.   2.2   Enrollment and Eligibility
Requirements; Commencement of Participation.

  (a)   As a condition to participation, each selected Employee shall enroll
once they complete, execute and return to the Election Form and a Beneficiary
Designation Form by the deadline(s) established by the Committee in accordance
with the applicable provisions of this Plan. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines,
in its sole discretion, are necessary.     (b)   Each selected Employee who is
eligible to participate in the Plan shall commence participation in the Plan on
the date that the Committee determines that the Employee (i) has met all
enrollment requirements set forth in this Plan and required by the Committee,
including (a) being either an Executive staff member or in salary grades 13 (or
equivalent) and above, (b) earning more than $150,000 per year, and (c)
receiving written notice of his or her eligibility, and (ii) has returned all
required documents to the Committee within the specified time period.
Nonresident aliens shall not be eligible to

7



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

      participate in the Plan unless specifically permitted by the Committee. To
the extent the Committee, in its sole discretion, revises the eligibility
criteria, it shall notify Employees in writing.     (c)   If an Employee fails
to meet all requirements established by the Committee within the period
required, that Employee shall not be eligible to participate in the Plan during
such Plan Year.

ARTICLE 3
Deferral Commitments/ Amounts/Vesting/Crediting/Taxes

3.1   Maximum Deferral

  (a)   Annual Deferral Amount. For each Plan Year beginning on or after
January 1, 2006, a Participant may elect to defer, as his or her Annual Deferral
Amount, Base Salary, Bonus and/or Commissions up to the following maximum
percentages for each deferral elected:

          Deferral   Maximum Deferral Percentage  
Base Salary
    75%  
Bonus
    100%  
Commissions
    100%  

  (b)   2005 Deferral Amount. For the 2005 Plan Year, a Participant was able to
elect to defer, as his or her Annual Deferral Amount, 50% of Base Salary, Bonus
and/or Commissions.     (c)   Mid-Year Initial Deferral Amount. Notwithstanding
the foregoing, if a Participant first becomes a Participant after the first day
of a Plan Year, then to the extent required by Section 3.2 and Code Section 409A
and related Treasury Regulations, the maximum amount of the Participant’s Base
Salary, Bonus or Commissions that may be deferred by the Participant for the
Plan Year shall be determined by applying the percentages set forth in
Section 3.1(a) to the portion of such compensation attributable to services
performed after the date that the Participant’s deferral election is made.

3.2   Timing of Deferral Elections; Effect of Election Form.

  (a)   General Timing Rule for Deferral Elections. Except as otherwise provided
in this Section 3.2, in order for a Participant to make a valid election to
defer Base Salary, Bonus and/or Commissions, the Participant must submit an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than the December 31st preceding the Plan Year in which
such compensation will be earned.         Any deferral election made in
accordance with this Section 3.2(a) shall be irrevocable as of the December 31st
preceding the Plan Year in which such Base Salary, Bonus and/or Commissions are
earned.

8



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

      Any deferral election for Bonus and/or Commissions that qualifies as
Fiscal Year Compensation made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that the Committee may permit a Participant to
make an irrevocable deferral election for an amount that qualifies as Fiscal
Year Compensation, as described in Section 3.2(c) below, until no later than the
last day of the Employer’s immediately preceding Fiscal Year.         Any
deferral election for an amount that qualifies as Performance-Based Compensation
shall be irrevocable; provided, however, that if the Committee permits or
requires Participants to make a deferral election by the deadline described
above for an amount that qualifies as Performance-Based Compensation, the
Committee may permit a Participant to subsequently change his or her deferral
election for such compensation by submitting a new Election Form in accordance
with Section 3.2(d) below.         Notwithstanding anything herein to the
contrary, all deferral elections shall conform to, and be made in accordance
with the requirements of Code Section 409A. In no event may a deferral election
with respect to Base Salary, Bonus and/or Commissions be made after the last
date that such deferral election can be made in order to comply with the
provisions of Code Section 409A and related Treasury Regulations.     (b)  
Timing of Deferral Elections for Newly Eligible Plan Participants. A selected
Employee who first becomes eligible to participate in the Plan on or after the
beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary, Bonus and/or Commissions attributable to services to be performed
after such election, provided that the Participant submits an Election Form on
or before the deadline established by the Committee, which in no event shall be
later than 30 days after the Participant first becomes eligible to participate
in the Plan.         If a deferral election made in accordance with this
Section 3.2(b) relates to compensation earned based upon a specified performance
period, the amount eligible for deferral shall be equal to (i) the total amount
of compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the service period after
the Participant’s deferral election is made, and the denominator of which is the
total number of days in the performance period.         Any deferral election
made in accordance with this Section 3.2(b) shall become irrevocable no later
than the 30th day after the date the selected Employee becomes eligible to
participate in the Plan.     (c)   Timing of Deferral Elections for Fiscal Year
Compensation. In the event that the Fiscal Year of the Employer is different
than the taxable year of a Participant, the Committee may determine that a
deferral election may be made for “Fiscal Year Compensation” (as defined below),
by submitting an Election Form on or before the deadline established by the
Committee, which in no event shall be later than the last day of the Employer’s
Fiscal Year immediately preceding the Fiscal Year in which the

9



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

      services related to such compensation will begin to be performed. For
purposes of this Section, the term “Fiscal Year Compensation” shall include
Bonus or Commissions relating to a service period coextensive with one or more
consecutive Fiscal Years of the Employer, of which no amount is paid or payable
during the Employer’s Fiscal Year(s) that constitute the service period. A
deferral election made in accordance with this Section 3.2(c) shall be
irrevocable as of the last day of the immediately preceding Fiscal Year(s) to
which the deferral election applies.

      A deferral election made in accordance with this Section 3.2(c) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described in this
Section 3.2(c) for an amount that qualifies as Performance-Based Compensation,
the Committee may permit a Participant to subsequently change his or her
deferral election for such compensation by submitting a new Election Form in
accordance with 3.2(d) below.     (d)   Timing of Deferral Elections for
Performance-Based Compensation. Subject to the limitations described below, the
Committee may determine that an irrevocable deferral election for an amount that
qualifies as Performance-Based Compensation may be made by submitting an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than 6 months before the end of the performance period.
        In order for a Participant to be eligible to make a deferral election
for Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2, the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2 be permitted to apply to any amount of
Performance-Based Compensation that has become readily ascertainable.     (e)  
Grandfathered Elections. Participant elections with respect to deferrals of
amounts earned and vested before January 1, 2005 shall remain in effect for such
amounts (any earnings thereon) and, thus, such amounts (and any earnings
thereon) and elections are not subject to the deferred compensation rules under
Code Section 409A. Such amounts will be held in a Participant’s Grandfathered
Account.     (f)   Effect of Election on Deferrals. The Participant’s deferral
election shall be calculated with respect to the Base Salary, Bonus and/or
Commissions payable to the Participant after any amounts for other deductions or
withholdings, but shall be reduced by the Committee as necessary so that it does
not exceed 75% of the Base Salary and 100% of Bonus and/or Commissions of the
Participant remaining after deduction of all required income and employment
taxes, 401(k) and other employee benefit deductions, and other deductions
required by law. Notwithstanding anything herein to the contrary, any changes to
401(k) deferrals and other payroll withholdings made or effective after
December 31st of a Plan Year or the last day of the immediately preceding Fiscal
Year, if such later deferral is permitted by the Committee, that would affect
the amount of Base Salary, Bonus and/or Commissions being deferred to the Plan
(or any other changes that would cause a deferral election to be treated as
being revocable for purposes of Code

10



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

      Section 409A, or which would otherwise cause a deferral election or the
terms of the Plan to violate 409A) shall be disregarded for purposes of the Plan
and shall not become effective under the Plan until the first day of the Plan
Year or Fiscal Year for which a new deferral election could be effective under
Section 3.2(a).

3.3   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus and/or
Commissions portion of the Annual Deferral Amount shall be withheld at the time
the Bonus or Commissions are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself. Annual Deferral Amounts
shall be credited to the Participant’s Annual Account for such Plan Year at the
time such amounts would otherwise have been paid to the Participant.   3.4  
Vesting. A Participant shall at all times be 100% vested in the portion of his
or her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.5.   3.5  
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant’s
Account Balance in accordance with the following rules:

  (a)   Measurement Funds. A Participant may elect one or more of the
measurement funds selected by the Committee, in its sole discretion, which are
based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund.     (b)   Election of Measurement Funds. A Participant,
in connection with his or her initial deferral election in accordance with
Section 3.2 above, shall elect, on the Election Form, one or more Measurement
Fund(s) (as described in Section 3.5(a) above) to be used to determine the
amounts to be credited or debited to his or her Account Balance. If a
Participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Account Balance shall automatically be
allocated into the lowest-risk Measurement Fund, as determined by the Committee,
in its sole discretion. The Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Committee, in its sole discretion, may impose limitations on
the frequency with which one or more of the Measurement Funds elected in
accordance with this Section 3.5(b) may be added or deleted by such Participant;
furthermore, the Committee, in its sole

11



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

      discretion, may impose limitations on the frequency with which the
Participant may change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund.

  (c)   Proportionate Allocation. In making any election described in Section
3.5(b) above, the Participant shall specify on the Election Form, in increments
of one percent (1%), the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.     (d)   Crediting or
Debiting Method. The performance of each Measurement Fund (either positive or
negative) will be determined on a daily basis based on the manner in which such
Participant’s Account Balance has been hypothetically allocated among the
Measurement Funds by the Participant.     (e)   No Actual Investment.
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for measurement purposes only,
and a Participant’s election of any such Measurement Fund, the allocation of his
or her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

3.6   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Employer shall withhold from
that portion of the Participant’s Base Salary, Bonus and/or Commissions that is
not being deferred, in a manner determined by the Employer, the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section 3.6.     (b)   Distributions. The Employer, or the
trustee of the Trust, shall withhold from any payments made to a Participant
under this Plan all federal, state and local income, employment and other taxes
required to be withheld by the Employer, or the trustee of the Trust, in
connection with such payments, in amounts and in a manner to be determined in
the sole discretion of the Employer and the trustee of the Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

4.1   Scheduled Distributions. In connection with each election to defer an
Annual Deferral Amount, a Participant may elect to receive all or a portion of
such Annual Deferral Amount, plus amounts credited or debited on that amount
pursuant to Section 3.5, in the form of a lump sum

12



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

    payment or installments, as elected by the Participant (a “Scheduled
Distribution”). The lump sum payment shall be calculated as of the close of
business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section. The Participant may elect
installments of Scheduled Distributions in accordance with the Annual
Installment Method of 5, 10 or 15 years. The Benefit Distribution Date for the
amount subject to a Scheduled Distribution election shall be the first day of
any Plan Year designated by the Participant, which may be no sooner than 5 Plan
Years after the end of the Plan Year to which the Participant’s deferral
election relates, unless otherwise provided on an Election Form approved by the
Committee.       Subject to the other terms and conditions of this Plan, each
Scheduled Distribution elected shall be paid out during a 60 day period
commencing immediately after the Benefit Distribution Date. By way of example,
if a Scheduled Distribution is elected for Annual Deferral Amounts that are
earned in the Plan Year commencing January 1, 2008, the earliest Benefit
Distribution Date that may be designated by a Participant would be January 1,
2014, and the Scheduled Distribution would be paid out during the 60 day period
commencing immediately after such Benefit Distribution Date.

4.2   Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 60 day period commencing immediately after an allowable alternative
Benefit Distribution Date designated in accordance with this Section 4.2. In
order to make such an election, the Participant must submit an Election Form to
the Committee in accordance with the following criteria:

  (a)   The election of the new Benefit Distribution Date shall have no effect
until at least 12 months after the date on which the election is made;     (b)  
The new Benefit Distribution Date selected by the Participant for such Scheduled
Distribution must be the first day of a Plan Year that is no sooner than 5 years
after the previously designated Benefit Distribution Date; and     (c)   The
election must be made at least 12 months prior to the Participant’s previously
designated Benefit Distribution Date for such Scheduled Distribution.

    For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution. An election to postpone a Scheduled Distribution is specific to
the Annual Account or payment event to which it applies, and shall not be
construed to affect the Scheduled Distribution of any other accounts.
Notwithstanding anything herein to the contrary, any election to postpone a
Scheduled Distribution shall be made in accordance with the requirements of Code
Section 409A.   4.3   Other Benefits Take Precedence Over Scheduled
Distributions. Should an event occur prior to any Benefit Distribution Date
designated for a Scheduled Distribution that would trigger a benefit under
Articles 5 through 9, as applicable, all amounts subject to a Scheduled
Distribution

13



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

    election shall be paid in accordance with the other applicable provisions of
the Plan and not in accordance with this Article 4.

4.4   Unforeseeable Emergencies.

  (a)   If a Participant experiences an Unforeseeable Emergency prior to the
occurrence of a distribution event described in Articles 5 through 9, as
applicable, the Participant may petition the Committee to receive a partial or
full payout from the Plan. The payout, if any, from the Plan shall not exceed
the lesser of (i) the Participant’s vested Account Balance, calculated as of the
close of business on or around the Benefit Distribution Date for such payout, as
determined by the Committee in accordance with provisions set forth below, or
(ii) the amount necessary to satisfy the Unforeseeable Emergency, plus amounts
necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated as a result of the distribution. A Participant shall not be eligible
to receive a payout from the Plan to the extent that the Unforeseeable Emergency
is or may be relieved (A) through reimbursement or compensation by insurance or
otherwise, (B) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(C) by cessation of deferrals under this Plan.         If the Committee, in its
sole discretion, approves a Participant’s petition for payout from the Plan, the
Participant’s Benefit Distribution Date for such payout shall be the date on
which such Committee approval occurs and such payout shall be distributed to the
Participant in a lump sum no later than 60 days after such Benefit Distribution
Date. In addition, in the event of such approval the Participant’s outstanding
deferral elections under the Plan shall be cancelled.     (b)   A Participant’s
deferral elections under this Plan shall also be cancelled to the extent the
Committee determines that such action is required for the Participant to obtain
a hardship distribution from the Employer’s 401(k) Plan pursuant to Treas. Reg.
§1.401(k)-1(d)(3).

ARTICLE 5
Change in Control Benefit

5.1   Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a Change in Control occurs prior to the
Participant’s Separation from Service, Disability or death (the “Change in
Control Benefit”). The Benefit Distribution Date for the Change in Control
Benefit, if any, shall be the date on which the Change in Control occurs.      
If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant’s Account Balance shall be paid in accordance with the
other applicable provisions of the Plan.

14



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



5.2   Payment of Change in Control Benefit. The Change in Control Benefit, if
any, shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee, and
paid to the Participant no later than 60 days after the Participant’s Benefit
Distribution Date.

ARTICLE 6
Retirement and Five Plus Benefit

6.1   Retirement Benefit. If a Participant experiences a Separation from Service
that qualifies as a Retirement, the Participant shall be eligible to receive his
or her vested Account Balance attributable to deferrals for Plan Years ending on
or before December 31, 2009, in either a lump sum or annual installment
payments, as elected by the Participant in accordance with Section 6.3 (the
“Retirement Benefit”). A Participant’s Retirement Benefit shall be calculated as
of the close of business on or around the applicable Benefit Distribution Date
for such benefit, which shall be (i) the first day after the end of the 6-month
period immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee, and (ii) for
all other Participants, the date on which the Participant experiences a
Separation from Service; provided, however, if a Participant changes the form of
distribution for one or more Annual Accounts in accordance with Section 6.3(b),
the Benefit Distribution Date for the Annual Account(s) subject to such change
shall be determined in accordance with Section 6.3(b).   6.2   Five Plus
Benefit. If a Participant experiences a Separation from Service after completing
Five Years of Service, the Participant shall be eligible to receive his or her
vested Account Balance attributable to deferrals for Plan Years beginning after
December 31, 2009, in either a lump sum or annual installment payments, as
elected by the Participant in accordance with Section 6.3 (the “Five Plus
Benefit”). A Participant’s Five Plus Benefit shall be calculated as of the close
of business on or around the applicable Benefit Distribution Date for such
benefit, which shall be (i) the first day after the end of the 6-month period
immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee, and (ii) for
all other Participants, the date on which the Participant experiences a
Separation from Service; provided, however, if a Participant changes the form of
distribution for one or more Annual Accounts in accordance with Section 6.3(b),
the Benefit Distribution Date for the Annual Account(s) subject to such change
shall be determined in accordance with Section 6.3(b).   6.3   Payment of
Retirement or Five Plus Benefit.

  (a)   In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. The Participant may elect to receive each
Annual Account in the form of a lump sum or pursuant to an Annual Installment
Method of 5, 10, or 15 years. If a Participant does not make any election with
respect to the payment of an Annual Account or if the Annual Account is not
eligible for the Retirement or Five Plus Benefit, then the Participant shall be
deemed to have elected to receive such Annual Account as a lump sum.     (b)   A
Participant may change the form of payment for an Annual Account by submitting
an Election Form to the Committee in accordance with the following criteria:

15



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



  (i)   The election shall not take effect until at least 12 months after the
date on which the election is made;     (ii)   The new Benefit Distribution Date
for such Annual Account shall be 5 years after the Benefit Distribution Date
that would otherwise have been applicable to such Annual Account; and     (iii)
  The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to such Annual Account.

      For purposes of applying the provisions of this Section 6.3(b), a
Participant’s election to change the form of payment for an Annual Account shall
not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to such Annual Account. Subject to the requirements of this
Section 6.3(b), the Election Form most recently accepted by the Committee that
has become effective for an Annual Account shall govern the form of payout of
such Annual Account.     (c)   The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the applicable
Benefit Distribution Date. Remaining installments, if any, shall continue in
accordance with the Participant’s election for each Annual Account and shall be
paid no later than 60 days after each anniversary of the Benefit Distribution
Date.     (d)   Notwithstanding Article 6, the Committee may determine in
writing on or before the Benefit Distribution Date attributable to a Separation
from Service that the Participant’s Account Balance shall be paid in a lump sum
in the event that the lump sum payment thereby made (i) results in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan, including all agreements, methods, programs or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treas. Reg.
§1.409A-1(c)(2), and (ii) is not greater than the applicable dollar amount under
Code Section 402(g)(1)(B).

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. If a Participant experiences a Separation from
Service that does not entitle the Participant to the Retirement or Five Plus
Benefit, the Participant shall receive his or her vested Account Balance in the
form of a lump sum payment (the “Termination Benefit”). A Participant’s
Termination Benefit shall be calculated as of the close of business on or around
the Benefit Distribution Date for such benefit, which shall be (i) the first day
after the end of the 6-month period immediately following the date on which the
Participant experiences such Separation from Service if the Participant is a
Specified Employee, and (ii) for all other Participants, the date on which the
Participant experiences a Separation from Service.

16



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



7.2   Payment of Termination Benefit. The Termination Benefit shall be paid to
the Participant no later than 60 days after the Participant’s Benefit
Distribution Date.

ARTICLE 8
Disability Benefit

8.1   Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 5 through 7, as
applicable, the Participant shall receive his or her vested Account Balance in
the form of a lump sum payment (the “Disability Benefit”). The Disability
Benefit shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date for such benefit, which shall be the
date on which the Participant becomes Disabled.   8.2   Payment of Disability
Benefit. The Disability Benefit shall be paid to the Participant no later than
60 days after the Participant’s Benefit Distribution Date.

ARTICLE 9
Death Benefit

9.1   Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.   9.2   Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) no later than 60 days after the Participant’s
Benefit Distribution Date.

ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Employer
in which the Participant participates.

17



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



10.2   Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.   10.3   Acknowledgment. No designation
or change in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Committee or its designated agent.   10.4   No
Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.   10.5   Doubt as to Beneficiary. If the Committee has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee shall have the right, exercisable in its discretion, to cause the
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.   10.6   Discharge of Obligations. The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
the Employer and the Committee from all further obligations under this Plan with
respect to the Participant, and that Participant’s Election Form shall terminate
upon such full payment of benefits. In addition, if the Employer shall find that
any person to whom any amount is or was payable hereunder is unable to care for
his or her affairs because of illness or accident, or is a minor, or has died,
then the Employer, if it so elects, may direct that any payment due him or her
or his or her estate (unless a prior claim therefore has been made by a duly
appointed legal representative) or any part thereof, be paid or applied for the
benefit of such person (or such person’s spouse, children or other dependents),
to an institution maintaining or having custody of such person, or to any other
person deemed by the Employer to be a proper recipient on behalf of such person
otherwise entitled to payment, or any of them, in such manner and proportion as
the Employer may deem proper. Any such payment shall be in full and complete
discharge of the Employer’s obligation under this Plan.

ARTICLE 11
Leave of Absence

11.1   Paid Leave of Absence. If a Participant is authorized by the Employer to
take a paid leave of absence, and such leave of absence does not constitute a
Separation from Service, (a) the Participant shall continue to be considered
eligible for the benefits provided under the Plan, and (b) the

18



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

    Annual Deferral Amount shall continue to be withheld during such paid leave
of absence in accordance with Section 3.2.

11.2   Unpaid Leave of Absence. If a Participant is authorized by the Employer
to take an unpaid leave of absence for any reason, and such leave of absence
does not constitute a Separation from Service, such Participant shall continue
to be eligible for the benefits provided under the Plan. During the unpaid leave
of absence, the Participant shall not be allowed to make any additional
deferrals. However, if the Participant returns to employment, the Participant
may elect to defer an Annual Deferral Amount for the Plan Year following his or
her return to employment and for every Plan Year thereafter while a Participant
in the Plan, provided such deferral elections are otherwise allowed and an
Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.2 above.

ARTICLE 12
Termination of Plan, Amendment or Modification

12.1   Termination of Plan. Although the Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, the Employer reserves the right to terminate the
Plan with respect to all of its Participants. In the event of a Plan termination
no new deferral elections shall be permitted for the affected Participants.
However, after the Plan termination the Account Balances of such Participants
shall continue to be credited with Annual Deferral Amounts attributable to a
deferral election that was in effect prior to the Plan termination to the extent
deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to credited or debited to
such Participants’ Account Balances pursuant to Section 3.5. The Measurement
Funds available to Participants following the termination of the Plan shall be
comparable in number and type to those Measurement Funds available to
Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Employer may
provide that upon termination of the Plan, all Account Balances of the
Participants shall be distributed in a lump sum, subject to and in accordance
with any rules established by the Employer deemed necessary to comply with the
applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).  
12.2   Amendment. The Employer may, at any time, amend or modify the Plan in
whole or in part. Notwithstanding the foregoing, (i) no amendment or
modification shall be effective to decrease the value of a Participant’s vested
Account Balance in existence at the time the amendment or modification is made,
and (ii) no amendment or modification of this Section 12.2 or Section 13.2 of
the Plan shall be effective.   12.3   Election Form. Despite the provisions of
Sections 12.1, if a Participant’s Election Form or any other employee
communication contains benefits or limitations that are not in this Plan
document, the Employer may only amend or terminate such provisions with the
written consent of the Participant.

19



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



12.4   Effect of Payment. The full payment of the Participant’s vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Election Form shall
terminate.

ARTICLE 13
Administration

13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by the Employee Benefits Administrative Committee,
which members shall be appointed by the Board. Members of the Committee may be
Participants under this Plan, including Board members that are employees. The
Committee shall also have the discretion and authority to (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan, and (b) decide or resolve any and all questions,
including benefit entitlement determinations and interpretations of this Plan,
as may arise in connection with the Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.   13.2   Administration Upon Change In Control. Within 120 days
following a Change in Control, the individuals who comprised the Committee
immediately prior to the Change in Control (whether or not such individuals are
members of the Committee following the Change in Control) may, by written
consent of the majority of such individuals, appoint an independent third party
administrator (the “Administrator”) to perform any or all of the Committee’s
duties described in Section 13.1 above, including without limitation, the power
to determine any questions arising in connection with the administration or
interpretation of the Plan, and the power to make benefit entitlement
determinations. Upon and after the effective date of such appointment, (a) the
Company must pay all reasonable administrative expenses and fees of the
Administrator, and (b) the Administrator may only be terminated with the written
consent of the majority of Participants with an Account Balance in the Plan as
of the date of such proposed termination.   13.3   Agents. In the administration
of this Plan, the Committee or the Administrator, as applicable, may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel.   13.4   Binding Effect of Decisions. The
decision or action of the Committee or Administrator, as applicable, with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.   13.5   Indemnity of Committee. The Employer
shall indemnify and hold harmless the members of the Committee, any Employee to
whom the duties of the Committee may be delegated, and the Administrator against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Plan, except in the case of
willful misconduct by the Committee, any of its members, the Employee or the
Administrator.

20



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



13.6   Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Employer shall supply full and timely information to
the Committee and/or Administrator, as the case may be, on all matters relating
to the Plan, the Trust, the Participants and their Beneficiaries, the Account
Balances of the Participants, the compensation of its Participants, the date and
circumstances of the Separation from Service, Disability or death of its
Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 14
Other Benefits and Agreements

14.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 15
Claims Procedures

15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.   15.2   Notification
of Decision. The Committee shall consider a Claimant’s claim within a reasonable
time, but no later than 90 days after receiving the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90 day period. In no event
shall such extension exceed a period of 90 days from the end of the initial
period. In the event of a claim based upon a Disability, the Committee shall
respond within 45 days of receiving the Disability claim and the extension of
time for processing the Disability claim may not exceed 30 days. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to render the benefit determination.
The Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

21



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 15.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

15.3   Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied (180 days for a Disability
claim), in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim. The Claimant (or the Claimant’s duly authorized
representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;     (b)   may submit
written comments or other documents; and/or     (c)   may request a hearing,
which the Committee, in its sole discretion, may grant.

15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the review of the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 60 day period.
In no event shall such extension exceed a period of 60 days from the end of the
initial period. In the case of a Disability claim, the Committee shall render a
final decision no later than 45 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. The extension of time
for reviewing a Disability claim shall not exceed 90 days. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Committee expects to render the benefit determination. In
rendering its decision, the Committee shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The decision must be written in
a manner calculated to be understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

22



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to exhaustion of his or her
administrative remedies and a Claimant’s right to commence any legal action,
including any arbitration, with respect to any claim for benefits under this
Plan.

ARTICLE 16
Trust

16.1   Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which the Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan (the “Trust”).   16.2   Interrelationship of the
Plan and the Trust. The provisions of the Plan and the Election Form shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employer,
Participants and the creditors of the Employer to the assets transferred to the
Trust. The Employer shall at all times remain liable to carry out its
obligations under the Plan.   16.3   Distributions From the Trust. The
Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under this Plan.

ARTICLE 17
Miscellaneous

17.1   Compliance with 409A. The Plan, including all deferral decisions or
elections and all distributions hereunder, shall be administered and interpreted
(a) to the extent possible in a manner consistent with the intent described in
the preceding sentence, and (b) in accordance with Code Section 409A and related
Treasury guidance and Regulations, and if any provision of the Plan is subject
to more than one interpretation or construction, such ambiguity shall be
resolved in favor of the interpretation or construction which is consistent with
the Plan complying with the provisions of Code Section 409A. The Company makes
no representations as to the tax consequences of the deferrals under the Plan
(including, without limitation, under Code Section 409A). Participants are
solely responsible for any and all income, excise or other taxes imposed on a
Participant with respect to participation in the Plan (and deferrals made under
the Plan). Notwithstanding anything herein to the contrary, no amount of
“deferred compensation” (within the meaning of Code Section 409A) shall be paid
earlier than the earliest date permitted under Code Section 409A, and all
deferral decisions or elections made hereunder shall be made in accordance with
the provisions of Code Section 409A.   17.2   Status of the Plan. The Plan is
intended to be a plan that is not qualified within the meaning of Code Section
401(a) and that “is unfunded and is maintained by an employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees” within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1).

23



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



17.3   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Employer. For purposes of the payment of
benefits under this Plan, any and all of the Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.   17.4   Employer’s Liability. The
Employer’s liability for the payment of benefits shall be defined only by the
Plan and the Election Form, as entered into between the Employer and a
Participant. The Employer shall have no obligation to a Participant under the
Plan except as expressly provided in the Plan and his or her Election Form.  
17.5   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.  
17.6   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of the Employer or
to interfere with the right of the Employer to discipline or discharge the
Participant at any time.   17.7   Furnishing Information. A Participant or his
or her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Committee may deem necessary.   17.8   Terms. Whenever any
words are used herein in the masculine, they shall be construed as though they
were in the feminine in all cases where they would so apply; and whenever any
words are used herein in the singular or in the plural, they shall be construed
as though they were used in the plural or the singular, as the case may be, in
all cases where they would so apply.   17.9   Captions. The captions of the
articles, sections and paragraphs of this Plan are for convenience only and
shall not control or affect the meaning or construction of any of its
provisions.   17.10   Governing Law. Subject to ERISA, the provisions of this
Plan shall be construed and interpreted according to the internal laws of the
State of California without regard to its conflicts of laws principles.

24



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



17.11   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Symantec Corporation
Attn: Global Benefits Department
20330 Stevens Creek Blvd.
Cupertino, California 95014

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   17.12   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.   17.13   Spouse’s
Interest. The interest in the benefits hereunder of a spouse of a Participant
who has predeceased the Participant shall automatically pass to the Participant
and shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.   17.14   Validity. In case any provision of this Plan
shall be illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining parts hereof, but this Plan shall be construed and
enforced as if such illegal or invalid provision had never been inserted herein.
  17.15   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.  
17.16   Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse as
permitted by Treas. Reg. 1.409A-2(b)(4).   17.17   Distribution in the Event of
Income Inclusion Under Code Section 409A. If any portion of a Participant’s
Account Balance under this Plan is required to be included in income by the
Participant prior to receipt due to a failure of this Plan to comply with the
requirements of Code Section 409A and related Treasury Regulations, the
Committee may determine that such Participant shall receive a distribution from
the Plan in an amount equal to the lesser of (i) the

25



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

    portion of his or her Account Balance required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (ii) the unpaid vested Account
Balance.

17.18   Deduction Limitation on Benefit Payments. If the Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be
delayed as deemed necessary to ensure that the entire amount of any distribution
from this Plan is deductible. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Section 3.5. The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a Participant’s Separation from
Service and the Participant to whom the payment relates is determined to be a
Specified Employee, then to the extent deemed necessary to comply with Treas.
Reg. §1.409A-3(i)(2), the delayed payment shall not made before the end of the
six-month period following such Participant’s Separation from Service.   17.19  
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such effectors as in its discretion it deems reasonable and appropriate to
locate the payee, shall stop payment on any uncashed checks and may discontinue
making future payments until contact with the payee is restored.

26



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan



IN WITNESS WHEREOF, the Company has signed this Plan document as of December 15,
2009.

            “Company”

Symantec Corporation,
a Delaware corporation
      By:   /s/ Renee Janosch       Title:   Senior Director, Global Benefits  
     

27



--------------------------------------------------------------------------------



 



Symantec Corporation
Deferred Compensation Plan

         

APPENDIX A
LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS
The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.
Opportunity to Make New (or Revise Existing) Distribution Elections.
Notwithstanding the required deadline for the submission of an initial
distribution election under Articles 4, 5 and 6 of the Plan, the Committee may,
to the extent permitted by Notice 2006-79 (which was modified and superseded by
Notice 2007-86) provide a limited period in which Participants may make new
distribution elections, or revise existing distribution elections, with respect
to amounts subject to the terms of the Plan, by submitting an Election Form on
or before the deadline established by the Committee, which in no event shall be
later than December 31, 2007. Any distribution election(s) made by a
Participant, and accepted by the Committee, in accordance with this Appendix A
shall not be treated as a change in either the form or timing of a Participant’s
benefit payment for purposes of Code Section 409A or the Plan. If any
distribution election submitted by a Participant in accordance with this
Appendix A either (a) relates to an amount that would otherwise be paid to the
Participant in 2007, or (b) would cause an amount to be paid to the Participant
in 2007, such election shall not be effective.

28